Tilson, Judge:
Counsel for the respective parties have agreed in writing that in the appeals listed in schedule A, hereto attached and made a part hereof, the issues are similar in all material respects to the issues in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.